Exhibit TRIANGLE TOWN MEMBER,LLC TABLE OF CONTENTS Page INDEPENDENT AUDITORS’ REPORT 1 FINANCIAL STATEMENTS: Balance Sheets as of December31, 2009 and 2008 2 Statements of Operations for the Years Ended December31, 2009, 2008 and 2007 3 Statements of Members’ Deficit for the Years Ended December31, 2009, 2008 and 2007 4 Statements of Cash Flows for the Years Ended December31, 2009, 2008 and 2007 5 Notes to Financial Statements as of December 31, 2009 and 2008 and for the Years Ended December31, 2009, 2008 and 2007 6–10 INDEPENDENT AUDITORS’ REPORT To the Members of Triangle Town Member,LLC: We have audited the accompanying balance sheets of Triangle Town Member,LLC (the “Company”) as of December31, 2009 and 2008, and the related statements of operations, members’ deficit, and cash flows for each of the three years in the period ended December31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December31, 2009 and 2008, and the results of its operations and its cash flows for the three years then ended December31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Atlanta, Georgia March31, 1 TRIANGLE TOWN MEMBER, LLC BALANCE SHEETS AS OF DECEMBER 31, 2 2009 2008 ASSETS REAL ESTATE ASSETS: Land $ 17,278,287 $17,278,287 Buildings, improvements, and equipment 156,288,150 156,897,935 Less accumulated depreciation (37,275,432) (28,561,831) Real estate assets — net 136,291,005 145,614,391 CASH 2,209,025 2,512,731 TENANT RECEIVABLES — Net of allowance for doubtful accounts of $56,491 in 2009 and $75,790 in 2008 1,924,271 2,646,546 DEFERRED LEASING COSTS — Net 2,542,855 3,104,549 DEFERRED FINANCING COSTS — Net 533,169 623,282 OTHER ASSETS 1,956,796 864,651 TOTAL $145,457,121 $155,366,150 LIABILITIES AND MEMBERS’ DEFICIT MORTGAGE NOTE PAYABLE $193,883,626 $197,029,304 ACCRUED INTEREST PAYABLE 926,925 941,964 ACCOUNTS PAYABLE AND OTHER ACCRUED LIABILITIES 1,145,664 1,109,833 MEMBERS’ DEFICIT (50,499,094) (43,714,951) TOTAL $145,457,121 $155,366,150 See notes to financial statements. 2 TRIANGLE TOWN MEMBER, LLC STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2009, 2 2009 2008 2007 REVENUES: Minimum rents $14,998,113 $16,555,839 $16,789,842 Tenant reimbursements 5,805,773 6,178,596 5,831,936 Percentage rents 216,958 368,138 484,305 Other rental income 638,125 592,126 615,426 Other 66,357 44,552 53,134 Total revenues 21,725,326 23,739,251 23,774,643 EXPENSES: Property operating 3,723,456 4,351,479 4,057,608 Depreciation and amortization 10,197,345 10,004,659 10,867,122 Real estate taxes 1,574,457 1,738,985 1,443,246 Maintenance and repairs 1,203,028 1,348,868 1,376,863 Management fees 517,836 542,140 553,950 Total expenses 17,216,122 17,986,131 18,298,789 INCOME FROM OPERATIONS 4,509,204 5,753,120 5,475,854 INTEREST INCOME 1,865 6,292 12,961 INTEREST EXPENSE (11,296,786) (11,472,604) (11,583,254) GAIN ON SALE OF REAL ESTATE ASSETS - 346,480 - NET LOSS $(6,785,717) $(5,366,712) $(6,094,439) See notes to financial statements. 3 TRIANGLE TOWN MEMBER, LLC STATEMENTS OF MEMBERS’ DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2009, 2 BALANCE — December 31, 2006 $(27,424,470) Contributions from members 2,595,396 Net loss (6,094,439) BALANCE — December 31, 2007 (30,923,513) Contributions from members 226,266 Distributions to members (7,650,992) Net loss (5,366,712) BALANCE — December 31, 2008 (43,714,951) Contributions from members 1,574 Net loss (6,785,717) BALANCE — December 31, 2009 $(50,499,094) See notes to financial statements. 4 TRIANGLE TOWN MEMBER, LLC STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2009, 2 2009 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $(6,785,717) $(5,366,712) $(6,094,439) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 10,297,642 10,101,113 10,963,734 Gain on sale of real estate assets - (346,480) - Changes in operating assets and liabilities: Tenant receivables 722,275 278,028 (103,146) Other assets 12,850 (14,195) (210,284) Accrued interest payable, accounts payable, and other accrued liabilities 20,792 (694,758) (598,190) Net cash provided by operating activities 4,267,842 3,956,996 3,957,675 CASH FLOWS FROM INVESTING ACTIVITIES: Additions to real estate assets (278,062) (386,764) (2,428,118) Proceeds from the sale of real estate assets - 1,200,000 - Addition to landlord inducement costs (22,751) (45,740) (4,690) Cash in escrow (1,092,429) 900,491 830,835 Additions to deferred leasing costs (34,202) (147,787) (240,854) Change in other assets - - 45,705 Net cash provided by (used in) investing activities (1,427,444) 1,520,200 (1,797,122) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on mortgage note payable (3,145,678) (2,970,696) - Net additions to deferred financing costs - - (500,000) Net contributions from (distributions to) members 1,574 (7,424,726) 2,595,396 Net cash provided by (used) in financing activities (3,144,104) (10,395,422) 2,095,396 NET CHANGE IN CASH (303,706) (4,918,226) 4,255,949 CASH — Beginning of year 2,512,731 7,430,957 3,175,008 CASH — End of year $ 2,209,025 $ 2,512,731 $ 7,430,957 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION — Cash paid for interest $11,221,712 $11,396,694 $11,474,000 See notes to financial statements. 5 TRIANGLE TOWN MEMBER,LLC NOTES TO FINANCIAL STATEMENTS AS OF DECEMBER 31, 2 YEARS ENDED DECEMBER31, 2009, 2 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Organization— Triangle Town Member,LLC (the “Company”) was formed on November16, 2005, for the purpose of owning and operating Triangle Town Center, a regional shopping mall in Raleigh, NC; an attached lifestyle center, Triangle Town Commons; and an adjacent associated center, Triangle Town Place. The Company is a joint venture with the following members: Ownership Member Interest CBL Triangle Town Member, LLC 50.000 % REJ Realty LLC 49.500 JG Realty Investors Corp. 0.484 JG Manager LLC 0.016 The initial contribution of REJ RealtyLLC, JG Realty Investors Corp., and JG ManagerLLC (collectively, the “REJ Members”) consisted of the three shopping centers, which were recorded on the Company’s balance sheets at their carryover basis. CBL Triangle Member,LLC (“CBL Member”) made an initial cash contribution of $1,472,433. Concurrent with its formation, the Company entered into a nonrecourse mortgage loan of $200,000,000 (see Note2). The net proceeds from the loan were used to retire an existing construction loan totaling $121,828,000, and the remaining net proceeds were paid to the REJ Members as a partial return of their equity contribution. The Company’s equity will be equalized between the REJ Members and CBL Member through future contributions by CBL Member and through property cash flow distributions. Under the terms of the joint venture agreement (the “Agreement”), CBL Member is required to fund any additional equity necessary for capital expenditures, including future development or expansion of the Company’s properties, and any operating deficits up to a maximum of $30,000,000. The Company’s profits and losses are allocated to the REJ Members and CBL Member in accordance with their respective ownership interests. CBL Member receives a preferred return on its invested capital in the Company. After payment of such preferred return and repayment of
